Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey (US 6652331) in view of Findley et al (US 9983507). With respect to claims 1 and 9, Healey discloses the basic claimed structure including a watercraft trolling motor for attachment to a transducer assembly having a transducer element and cable with a motor assembly, a downshaft assembly 16 including a base and a surface defining a hole (Figure 4). Not disclosed by Healey is a nut and tapered grommet for a compression fit in the cable hole. Findley et al teach a nut 20 with tapered grommet 40 for a watertight compression fit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Healey with a nut and tapered grommet compression fit for a watertight fit as taught by Findley et al. The combination combines known features to achieve predictable results. With respect to claim 2, note Healey, column 1, lines 25-27. With respect to claims 8 and 15, the combination seals the downshaft assembly to the motor assembly.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey (US 6652331) in view of Findley et al (US 9983507), as applied to claim 1 above, and further in view of Eby (US 2277637). Not disclosed by Healey is a split grommet. Eby teaches a split grommet 45 for ease of assembly. It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Healey with a split grommet for ease of assembly as taught by Eby. The combination combines known features to achieve predictable results. With respect to claim 2
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guginsky (US 4835342) teaches a liquid tight connection. Witte et al (US 10351220) show a trolling motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617